UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 COMPANIA CERVECERIAS UNIDAS S.A. (Exact name of Registrant as specified in its charter) UNITED BREWERIES COMPANY, INC. (Translation of Registrant’s name into English) Republic of Chile (Jurisdiction of incorporation or organization) Vitacura 2670, 23 rd floor, Santiago, Chile (Address of principal executive offices) Securities registered or to be registered pursuant to section 12(b) of the Act. Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CCU REPORTS CONSOLIDATED FIRST QUARTER 2014 RESULTS 1;2;3 Santiago, Chile, May 6 th , 2014 – CCU announced today its consolidated financial results for the first quarter ended March 31 st , 2014: · Consolidated Volumes increased 6.3% (organic 4.4%). The Chile Operating segment contributed with an increase of 6.6% (same figures for organic growth). The Río de la Plata Operating segment showed a 5.0% increase (3.1% decrease for organic growth) and the Wine Operating segment increased 10.3% this quarter (same figures for organic growth). · Total Net sales increased 10.1%. Organically it grew 7.9% as a consequence of 4.4% higher consolidated volumes coupled with 3.3% higher average prices. · Gross profit increased 6.7%. Organically it grew 5.3% as a combination of higher Net sales and an increase in Cost of sales of 322 bps as a percentage of Net sales. · Normalized EBITDA decreased 1.2%. On organic basis, Normalized EBITDA decreased 2.0% driven by Chile and Rio de la Plata segments, partially compensated by the Wine Operating segment. · Net income increased 0.6% this quarter and 0.3% organically. · Normalized Earnings per share 4 decreased 13.3% (decreased 13.5% organically) due to share dilution. Key figures Q1'14 Q1'13 Total Organic (In ThHL or CLP million unless stated otherwise) change % change % Volumes 5,951 6.3 % 4.4 % Net sales 304,100 10.1 % 7.9 % Gross profit 174,184 6.7 % 5.3 % Normalized EBIT 58,031 (3.5)% (3.9)% Normalized EBITDA 73,204 (1.2)% (2.0)% Net income 40,315 0.6 % 0.3 % Normalized Net income 40,315 0.6 % 0.3 % Normalized Earnings per share 126.6 (13.3)% (13.5)% 1 For an explanation of the terms used please refer to the Glossary in Further Information and Exhibits. For organic growth details please refer to page 8. Figures in tables and exhibits have been rounded off and may not add exactly the total shown. 2 All references in this Press Release shall be deemed to refer to Q1’14 figures compared to Q1’13 figures, unless as otherwise indicated. 3 For a comparable basis, Volumes figures consider energy drinks sales from CCU Argentina in both periods shown. 4 Considers period weighted average shares according to Capital increase as of December 31th, 2013. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 1 of 17 COMMENTS FROM THE CEO As we have mentioned during 2013, CCU will report from now onward its consolidated results pursuant to the Operating segments, essentially defined with respect to its revenues in the geographic areas of commercial activity which are as follows: Chile 5 , Río de la Plata 6 , Wine 7 and Others 8 . We are satisfied with CCU’s first quarter 2014 consolidated volumes which increased by 6.3% including a positive consolidation impact of 115,037 hectoliter due to the Paraguayan operation. In organic terms, the increase was 4.4%. This increase comes with market share growth in most of the categories. Nevertheless, we are not pleased with the overall results, where the Normalized EBITDA decreased 1.2%, including 0.8% positive consolidation impact related to the acquisition in Paraguay. The overall decrease was driven by Río de la Plata and Chile Operating segments. The Normalized EBITDA decrease of 1.2% is due to a 12.8% increase in MSD&A, partially compensated by 6.7% higher Gross profit. The Normalized EBITDA margin was 21.6%, 250 bps lower than Q1’13. This decrease is mainly explained by strong currency devaluation in Chile and Argentina, and higher distribution costs. In the quarter Net income grew 0.6% reaching CLP 40,568 million. In the Chile Operating segment, the Normalized EBITDA decreased 8.4% despite of the 6.6% growth in volumes and 4.0% increase in average prices against the same quarter last year. The 10.9% increase in Net sales did not compensate the higher distribution costs and the strong Peso devaluation. In fact, the Chilean peso devaluated 5.1% during the quarter and 16.8% against the first quarter of 2013. Río de la Plata Operating segment Normalized EBITDA decreased 26.3% in organic terms. This decrease is explained mainly due to external effects: the lower private consumption and government restrictions on our imported products portfolio affected our volumes; while high inflationary pressures and strong currency devaluation caused that our price increases could not compensate the higher costs. In fact, against the US Dollar the Argentinean peso devaluated 23.2% during the quarter and 56.2% against the first quarter of 2013. The Wine Operating segment showed a significant 257.2% Normalized EBITDA increase. Excluding the impact of a higher exchange rate, representing CLP 2,421 million, the Normalized EBITDA grew 134.0% due to higher volumes and lower cost of wine. The volumes of this segment increased 10.3%, making an increase in the Net sales of 24.9%. Finally, headwinds coming from weaker currencies, higher inflation and uncertainties from possible tax reforms in Chile will be tackled with excellence in the execution, branding and additional price efforts supported by cost savings. In fact, during April, we achieved additional price increases in most of our categories. 5 Chile: This segment commercializes Beers, Non Alcoholic Beverages and Spirits in the Chilean market. 6 Rio de la Plata: This segment commercializes Beers, Ciders, Non Alcoholic Beverages and Spirits in the Argentine, Uruguayan and Paraguayan market. 7 Wine: This segment commercializes wine, mainly in the export market reaching over 80 countries. 8 Other/Eliminations: Considers the non-allocated corporate overhead expenses and the result of the logistics subsidiary. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page2 of 17 CONSOLIDATED INCOME STATEMENT HIGHLIGHTS (Exhibit 1) NET SALES Q1’14 Increased 10.1% to CLP 334,811 million as a result of 6.3% higher volumes and 3.5% higher average prices. Chile and Wine Operating segment contributed to this growth as follows: Chile with 10.9% increase and Wine with 24.9% increase. On organic basis, Total Net sales increased 7.9% as a result of 4.4% higher volumes coupled with 3.3% increase in average prices. The Chile Operating segment contributed to this growth with 10.9% organic Net sales increase as volumes increased 6.6% organically coupled by 4.0% higher average prices. The Wine Operating segment contributed with a 24.9% increase, as average prices increased 13.2% coupled by 10.3% higher organic volumes. This growth was partially compensated by Río de la Plata Operating segment with 4.1% decrease as volumes decreased 3.1% organically coupled by 1.0% decrease in organic average prices. Net sales by segment Net sales (million CLP) Q1'14 Mix Q1'13 Mix Total Change% Organic Change% 1. Chile Operating segment 224,717 67.1% 202,654 66.6% 10.9 2. Río de la Plata Operating segment 76,584 22.9% 72,748 23.9% 5.3 -4.1 3. Wine Operating segment 36,371 10.9% 29,127 9.6% 24.9 24.9 4. Other/Eliminations (2,861) (0.9)% (429) (0.1)% N/A N/A TOTAL 100.0% 100.0% GROSS PROFIT Q1’14 Increased % to CLP million as a result of % higher Net sales, partially compensated by % higher Cost of sales, which as a percentage of Net sales, increased from % to %. As a consequence, Gross profit, as a percentage of Net sales, decreased from % to %. On organic basis, Despite of 7.9% higher Net sales, the Gross profit increased only 5.3% to CLP 183,372 million due to % higher Cost of sales. As a consequence, Gross profit as a percentage of Net sales, decreased from % to 55.9%. Normalized EBIT Q1’14 Decreased % to CLP 56,017 million, mostly explained by % higher MSD&A expenses which increased to CLP 131,759 million, partially compensated by 6.7% higher Gross profit. MSD&A expenses, as a percentage of Net sales, increased from 38.4% to 39.4%, mainly as a result of higher distribution expenses due to increasing salaries and higher costs of fuel. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page3 of 17 On organic basis, Normalized EBIT decreased 3.9% to CLP 55,796 million, mostly explained by 10.9% higher MSD&A expenses, which increased to CLP 129,563 million, partially compensated by 5.3% higher Gross profit. Normalized EBIT and Normalized EBIT margin by segment Normalized EBIT (million CLP) Normalized EBIT margin Q1'14 Mix Q1'13 Mix Total Change% Organic Change% Q1'14 Q1'13 Total Change(bps) Organic Change(bps) 1. Chile Operating segment 40,768 72.8% 45,913 79.1% (11.2) 18.1% 22.7% (451) 2. Río de la Plata Operating segment 6,526 11.6 % 8,974 15.5 % (27.3) 8.5 % 12.3 % (381) 3. Wine Operating segment 5,328 9.5% 406 0.7% N/A N/A 14.7% 1.4% 1326 1326 4. Other/Eliminations 3,395 6.1 % 2,738 4.7 % N/A N/A - TOTAL 100.0% 100.0% (3.5) 16.7% 19.1% (235) Normalized EBITDA Q1’14 Decreased 1.2% to CLP 72,330 million and the Normalized EBITDA margin decreased from 24.1% to 21.6%. On organic basis, Normalized EBITDA decreased 2.0% to CLP 71,729 million and the Normalized EBITDA margin also decreased from 24.1% to 21.9%. Normalized EBITDA and Normalized EBITDA margin by segment Normalized EBITDA (million CLP) Normalized EBITDA margin Q1'14 Mix Q1'13 Mix Total Change% Organic Change% Q1'14 Q1'13 Total Change(bps) Organic Change(bps) 1. Chile Operating segment 50,299 69.5% 54,927 75.0% (8.4) 22.4% 27.1% (472) 2. Río de la Plata Operating segment 9,016 12.5 % 11,421 15.6 % (21.1) 11.8 % 15.7 % (393) 3. Wine Operating segment 7,021 9.7% 1,966 2.7% 257.2 19.3% 6.7% 1256 1256 4. Other/Eliminations 5,994 8.3 % 4,889 6.7 % 22.6 22.6 - TOTAL 100.0% 100.0% (1.2) 21.6% 24.1% (247) NON-OPERATING RESULT Q1’14 Increased CLP 1,973 million from a loss of CLP 4,481 million to a loss of CLP 2,509 million mainly explained by: · Net financial expenses which decreased CLP 2,658 million from a loss of CLP 3,939 million to a loss of CLP 1,281 million, due to higher financial incomes from the higher Cash and Cash equivalent related to the capital increase · Results as per adjustment units which decreased CLP 979 million from a loss of CLP 209 million to a loss of CLP 1,188 million, mainly due to higher inflation in the Q1’14 compared to Q1’13 periods. · Foreign currency exchange differences and Other gain/ loses which increased CLP 342 million from a loss of CLP 309 million to a gain of CLP 33 million mainly due to gains related to hedges covering foreign exchange variations on taxes. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page4 of 17 INCOME TAXES Q1’14 Decreased CLP 2,162 million, mainly explained by lower results in the Rio de la Plata and Chile Operating segments and a positive effect of foreign exchange fluctuations on taxes. NORMALIZED NET INCOME ATTRIBUTABLE TO EQUITY HOLDERS OF PARENT COMPANY Q1’14 Increased 0.6% to CLP 40,568 million mostly explained by lower EBIT partially compensated by lower Non-operating losses. On organic basis, Net income increased 0.3%. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page5 of 17 ORGANIC GROWTH The following schedule details the effect of first time consolidation of the acquisition of the Paraguayan Operation in December 2013. For better insight, Proforma refers to consolidated results as reported for the year. YTD AS OF MARCH As reported Paraguay Effect(1) Proforma(2) Total(3) Organic(4) (In ThHL or CLP million unless stated otherwise) 2014 2013 2014 2013 Change% Change% Volumes 6,329 5,951 115 6,214 5,951 6.3 4.4 Net sales 334,811 304,100 6,784 328,027 304,100 10.1 7.9 Net sales (CLP/HL) 52,900 51,099 58,974 52,788 51,099 3.5 3.3 Cost of sales (149,027) (129,916) (4,372) (144,655) (129,916) 14.7 11.3 % of net sales 44.5 42.7 64.4 44.1 42.7 Gross profit 185,784 174,184 2,412 183,372 174,184 6.7 5.3 % of net sales 55.5 57.3 35.6 55.9 57.3 MSD&A (131,759) (116,853) (2,196) (129,563) (116,853) 12.8 10.9 % of net sales 39.4 38.4 32.4 39.5 38.4 Other operating income/(expenses) 1,992 700 5 1,987 700 184.7 184.0 Normalized EBIT 56,017 58,031 221 55,796 58,031 (3.5) (3.9) Normalized EBIT Margin (%) 16.7 19.1 3.3 17.0 19.1 Normalized EBITDA 72,330 73,204 601 71,729 73,204 (1.2) (2.0) Normalized EBITDA Margin (%) 21.6 24.1 8.9 21.9 24.1 (1) Effect of excluding Paraguay's results from the quarter As reported. (2) Excludes the mentioned effects for the period. (3) Total Change refers to As reported figures variation. (4) Organic Change refers to as Proforma figures variation. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page6 of 17 FIRST QUARTER OPERATING SEGMENTS HIGHLIGHTS (
